DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 30-32, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Iida et al (US Pub 2016/0360947 -cited by applicant) in view of Graumann (US Pub 2004/0077939 -cited by applicant).
Re claims 23, 38-40: Iida discloses a method for calibrating a robotic manipulator of a diagnostic and/or therapeutic manipulator system [0065; see treatment tool 21 and joint portion 22], wherein the robotic manipulator system includes at least one medical imaging device [0036; see imaging unit 30], the method comprising:
a) approaching at least one target pose with the robotic manipulator [0061; input (command) of the joint portion 22 from the master control];
b) capturing at least one image of at least one part of the robotic manipulator and/or at least one part of an end effector of the robotic manipulator with the medical imaging device when the robotic manipulator has moved to the target pose [0060, 0065; see the FOV of the imager 30 which generates an image of the joint portion 22];
c) determining the actual pose of the manipulator using the captured image [0060; the image processor calculates the position and orientation of the joint portion 22];
d) determining a deviation between the target pose and the actual pose of the robotic manipulator [0061; the compensation value is a difference between the input 58 and the displacement of the joint portion 22];
e) calculating at least one calibration parameter based on the determined deviation [0059, 0061; see calibration unit 53 that uses the difference/deviation]; and
f) calibrating the robotic manipulator based on the at least one calibration parameter [0065; the control unit 50 performs the calibration].
The method is performed using a control device comprising at least one processor/computer and a non-transitory computer-readable storage medium storing program code to execute the method steps on the processor/computer; and using a system comprising at least one robotic manipulator; at least one medical imaging device; and a control device [Figure 4, 0065; see the control unit 50, manipulator 22, and imager 30, and see the implied code implemented on a processor of the control unit 50].
Iida discloses all features of the instant invention but do not disclose that the medical imaging device is at least one of an X-ray imaging device, an ultrasonic imaging device, a positron emission tomography imaging device, or a magnetic resonance imaging device. However, Graumann teaches of a device for controlling surgical instruments including control of endoscopes along with CT or ultrasound imagers [0002; see the CT and ultrasound monitoring]. It would have been obvious to the skilled artisan to modify Iida, to use an alternative imager as taught by Graumann, as such are well known alternatives and would be used with predictable outcomes.
Re claim 24: Iida discloses the medical imaging device is configured to prepare at least one of two-dimensional or three-dimensional images [0037; wherein the optical endoscopic image is 2D or 3D].
Re claims 30, 31: Iida discloses the steps a) through f) are carried out for at least two different target poses and the manipulator does not stand still during capture of an image of at least one part of the robotic manipulator or at least one part of the end effector with the medical imaging device; and the image is captured when the robotic manipulator has reached the target pose [0065, Figure 1; see the master manipulator 2 that delivers multiple commands/inputs to the control unit 50, which corresponds to at least two different target poses for the slave manipulator 4 and see the imager 30 which captures an image of the manipulator joint portion 22 at the target pose].
Re claim 32: Iida discloses the at least one calibration parameter is a function of at least one of a velocity or an acceleration of the robotic manipulator in approach to the target pose [0117, 0118; see the velocity of the distal portion which is captured in the image].

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Iida/Graumann, as applied to claim 23, in view of Takahashi et al (US Pub 2017/0274534 -previously cited).
Re claim 22: Iida/Graumann disclose all features of the instant invention but do not disclose determining a quality parameter indicative of the accuracy of the manipulator in approach to the target pose, wherein the quality parameter indicates at least one of the absolute accuracy or the repeat accuracy of the robotic manipulator; and repeating steps a) through f) until the quality parameter has dropped below a predefined quality limit. However, Takahashi teaches of a positioning system using robot including determining a quality parameter indicative of the accuracy of the manipulator in approach to the target pose, wherein the quality parameter indicates at least one of the absolute accuracy or the repeat accuracy of the robotic manipulator; and repeating steps a) through f) until the quality parameter has dropped below a predefined quality limit [0077; see the repeating of the movement of the robot until the calculated amount of movement becomes equal to or lower than a predetermined threshold as the robot approaches the determined position, wherein the accuracy parameter is an absolute or repeating accuracy]. It would have been obvious to the skilled artisan to modify Iida/Graumann, to determine a quality parameter as taught by Takahashi, in order to improve the accuracy of the robot and allow the operator to be aware of the accuracy.

Claims 25-29 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Iida/Graumann, as applied to claim 23, in view of Glassman et al (US 5,408,409 -cited by applicant).
Re claim 25-29, 37: Iida/Graumann disclose all features of the instant invention but do not disclose that at least one of the robotic manipulator or the end effector comprises at least one first marker that is configured to be captured by the imaging device; and capturing at least one image comprises capturing the at least one first marker in the image, wherein the first marker has a defined geometric shape that enables the determination of at least one of the position or orientation of the first marker on the basis of the captured image and is integral and releasably connected with the manipulator or effector. Iida/Graumann also does not disclose the first marker is arranged in a housing of the manipulator or of the end effector; and the housing of at least one of the robotic manipulator or of the end effector is translucent or transparent for the imaging device. Further, Iida/Graumann does not disclose the manipulator system comprises at least one stationary third marker configured to be captured by the medical imaging device; and capturing the at least one image comprises capturing the at least one third marker in the image. However, Glassman teaches of an image-directed robotic system including a the robotic manipulator or the end effector comprises at least one first marker that is configured to be captured by the imaging device; and capturing at least one image comprises capturing the at least one first marker in the image, wherein the first marker has a defined geometric shape that enables the determination of at least one of the position or orientation of the first marker on the basis of the captured image and is integral and releasably connected with the manipulator or effector (Figure 1, col 4 lines 10-17 and 48-68; see the robot manipulator 12 with markers 34 imaged by camera 28 wherein markers 34 has a round shape for positional determination and when it is coupled to plate 36, it is integral with the manipulator). The first marker is arranged in a housing of the manipulator or of the end effector; and the housing of at least one of the robotic manipulator or of the end effector is translucent or transparent for the imaging device (Figure 1, col 4 lines 10-17 and 48-68; see the plate 36 and one of the markers 34 arranged thereon, wherein it is then imaged). Furthermore, the manipulator system comprises at least one stationary third marker configured to be captured by the medical imaging device; and capturing the at least one image comprises capturing the at least one third marker in the image (Figure 1; see one of the markers 34 as a third marker captured by the imager). It would have been obvious to the skilled artisan to modify Iida/Graumann, to use the markers and housing that are imaged as taught by Glassman, in order to improve the tracking of the robot manipulator for more accurate positioning.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Iida/Graumann/Takahashi, as applied to claim 22, further in view of Inaba et al (US Pub 2016/0271793 -previously cited).
Re claim 33: Iida/Gaumann/Takahashi disclose all features of the instant invention but do not disclose updating the quality parameter during operation of the robotic manipulator; and outputting a warning when the quality parameter exceeds the predefined quality limit. However, Inaba teaches of a robot control system including updating the quality parameter during operation of the robotic manipulator; and outputting a warning when the quality parameter exceeds the predefined quality limit [0025; see the distance parameter measured and generation of a warning when it exceeds a predetermined threshold]. It would have been obvious to the skilled artisan to modify Iida/Graumann/Takahaski, to provide a warning as taught by Inaba, in order to quickly alert a user of the accuracy of the robot manipulator for a procedure.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Iida/Graumann, as applied to claim 23, in view of Finlay et al (US Pub 2009/0041301 -previously cited).
Re claim 34-36: Iida/Graumann disclose all features of the instant invention but do not disclose that the manipulator is a mobile robotic manipulator comprising a mobile platform with at least one second marker configured to be captured by the medical imaging device; and capturing the at least one image comprises capturing the at least one second marker in the image, that the manipulator includes first coupling means; and the method further comprises securing the mobile robotic manipulator in a stationary position with the first coupling means and a second coupling means complementary to the first coupling means and configured to be coupled with the first coupling means; and the method further comprises securing the mobile robotic manipulator relative to the medical imaging device by coupling the first and second coupling means. However, Finlay teaches of a robotic system including a mobile robotic manipulator comprising a mobile platform with at least one second marker configured to be captured by the medical imaging device; and capturing the at least one image comprises capturing the at least one second marker in the image [Figure 3, 0035, 0036, 0039; see the robot 3 that is mobile on wheels and see the referencing arrangement 4 with location registering elements, where the arrangement includes surfaces/receptacles as coupling means], that the manipulator includes first coupling means; and the method further comprises securing the mobile robotic manipulator in a stationary position with the first coupling means [Figure 3, 0035, 0036, 0039; see the referencing arrangement 4 with location registering elements, where the arrangement includes surfaces/receptacles as coupling means]; and a second coupling means complementary to the first coupling means and configured to be coupled with the first coupling means; and the method further comprises securing the mobile robotic manipulator relative to the medical imaging device by coupling the first and second coupling means [Figure 3, 0035, 0036, 0039; see the referencing arrangement 4 with location registering elements, where the arrangement includes surfaces/receptacles as coupling means]. It would have been obvious to the skilled artisan to modify Iida/Graumann, to use the mobile manipulator marker and coupling means as taught by Finlay, as such would improve tracking accuracy of the system and improve maneuverability of the manipulator for particular procedures.

Response to Arguments
Applicant's arguments filed 9/19/22 have been fully considered but they are not persuasive. Regarding the Iida/Graumann rejection of claim 23 (which is now set forth as an independent claim), Applicant argues that the imaging device in Graumann does not capture an image of the robotic manipulator because a separate position detecting device 8 is used to detect positions of the X-ray device 2 and instrument 3 and then superimposing the X-ray image and instrument representation. Respectfully, the Examiner disagrees. First, the claim sets forth that an image is captured of the “manipulator and/or at least one part of an end effector”, which is different than Applicant’s assertion that Graumann fails to teach that the imaging device “captures an image of at least part of the robotic manipulator”. The instrument 3 is considered as an end effector and, therefore, meets the limitation. Furthermore, Graumann’s use of a position detecting device 8 does not preclude the modification from being made. Iida discloses an endoscopic imager for viewing the position of the instrument and the endoscopic image includes the instrument as well as the surrounding anatomy. Graumann teaches of instruments such as endoscopes and needles which are imaged with an X-ray device, wherein the superimposed image includes both the instrument as well as the surrounding anatomy. As both references are concerned with instrument position during a procedure, the modification may be made and results in the claimed invention. The superimposed image is an image that includes part of the end effector and the X-ray image which is captured with the X-ray imager and, therefore, the superimposed image is captured with the X-ray imager.
Regarding claim 22, Applicant argues that Takahashi does not disclose a quality parameter that is separate from a calibration parameter. However, the Examiner finds that the calibration parameter disclosed in Iida is a “value for compensating for a difference between the input (command) 58 and the displacement of the joint position 22, and…incorporates a hysteresis” while Takahashi teaches of a calculated amount of movement that is correlated to a threshold. Therefore, the parameters are different and the proposed combination resulting in a repeating of steps a-f because the robotic movement is continually updated as it approaches the target. The correlation to a threshold of the quality parameter permits the approach to be more accurate.
The prior 112f interpretation is withdrawn due to Applicant statement that a ‘control device’ is recognized to correspond to a controller. Also, the prior 112b rejections are withdrawn due to amendments and/or Applicant remarks and the double patenting rejection is withdrawn as it is no longer applicable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793